Docket No. 102096.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          CHARLES JOHNSON, Appellee.

                    Opinion filed May 24, 2007.

   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Chief Justice Thomas and Justices Garman and Karmeier
concurred in the judgment and opinion.
   Justice Burke dissented, with opinion, joined by Justices Freeman
and Kilbride.

                             OPINION

    The central issue in this case is whether the Sex Offender
Registration Act (730 ILCS 150/1 et seq. (West 2000)) violates due
process because it required the defendant, Charles Johnson, to register
as a sex offender after he was convicted, in the circuit court of Cook
County, of aggravated kidnapping of a minor. See 720 ILCS 5/10–2
(West 2000). The State appeals the decision of the appellate court that
the Act was unconstitutional as applied to the defendant. 363 Ill. App.
3d 356. For the reasons that follow, we reverse and remand.

                        BACKGROUND
   In 1986, the General Assembly enacted the Habitual Child Sex
Offender Registration Act, which required persons convicted of sex
offenses against children to register with local law enforcement. Ill.
Rev. Stat. 1987, ch. 38, par. 221 et seq. In 1996, the statute was
renamed the Sex Offender Registration Act and expanded to include
certain sex offenses against adults, as well as nonsexual offenses
against children. See 730 ILCS 150/1 et seq. (West 1996). Section
2(A)(1)(a) of the Act defined “sex offender” as a person charged with
and convicted of an enumerated sex offense. 730 ILCS 150/2(A)(1)(a)
(West 2002). Section 2(B)(1.5) of the Act included, in its definition
of “sex offense,” aggravated kidnapping “when the victim is a person
under 18 years of age, the defendant is not a parent of the victim, and
the offense was committed on or after January 1, 1996.” 730 ILCS
150/2(B)(1.5) (West 2002). A person convicted of a sex offense must
register as a sex offender with local law enforcement. See 730 ILCS
150/3 (West 2002).
     On October 23, 1999, the defendant and four accomplices
kidnapped Elmora Kimbrough and her 20-month-old granddaughter
and demanded a ransom from Kimbrough’s son. Two of the
accomplices were arrested when they attempted to collect the ransom,
and they led the police to a van where the victims and the defendant
were found. The defendant was arrested and later indicted on one
count of armed robbery, one count of armed violence, one count of
possession of a stolen motor vehicle, one count of aggravated battery,
nine counts of aggravated kidnapping, and three counts of unlawful
use of a weapon.
     On December 14, 2001, the defendant entered open guilty pleas
to the armed robbery of Kimbrough and the aggravated kidnapping of
her granddaughter, and the State dismissed the remaining counts
against him. The trial court found a factual basis for the guilty pleas,
and the defendant became subject to the registration requirements of
the Act as a person charged with and convicted of aggravated
kidnapping of a minor by a nonparent. At the sentencing hearing, the
trial court reviewed the facts of this case and noted that Kimbrough
had been undressed and bound during the kidnapping in order to
control her, but that there were no sexual assault allegations. On
January 29, 2002, the defendant was sentenced to concurrent terms of
17 years’ imprisonment for each offense. He appealed.
     The appellate court determined that the defendant received
negotiated plea admonishments under Supreme Court Rule 605(c),

                                  -2-
rather than open plea admonishments under Rule 605(b) (see 210 Ill.
2d R. 605(b)), and remanded for compliance with that rule. People v.
Johnson, No. 1–02–2531 (2003) (unpublished order under Supreme
Court Rule 23). On remand, the trial court admonished the defendant
in accordance with Rule 605(b) and denied the defendant’s pro se
“motion to correct a void sentence” and “motion requesting
reconsideration and reduction of sentence.” In its ruling the court
repeated that there were no sexual assault allegations: Kimbrough
“was held, and at one time all her clothes were taken off ***, I guess
as part of controlling her they made her take all her clothes off.” The
defendant appealed, raising for the first time the constitutionality of
the Act.
    The appellate court determined that defense counsel failed to file
a certificate under Supreme Court Rule 604(d) (see 210 Ill. 2d R.
604(d)), and again remanded for compliance with that rule. 363 Ill.
App. 3d at 360. The appellate court further held that the Act, as
applied to the defendant, violated the due process clauses of the
federal and state constitutions. 363 Ill. App. 3d at 363-64. The
appellate court found, “The record indicates that defendant’s offense
of aggravated kidnaping was not sexually motivated.” 363 Ill. App. 3d
at 363. Consequently, concluded the court, there was no rational
relationship between the defendant’s designation as a sex offender and
the state’s interest in protecting the public. 363 Ill. App. 3d at 363.
    Justice Wolfson concurred with the majority’s decision to remand
the cause for a Rule 604(d) certificate, but he dissented on the
constitutional issue. 363 Ill. App. 3d at 364 (Wolfson, J., specially
concurring in part and dissenting in part). According to Justice
Wolfson,
         “It is the nature of the crime–kidnaping a child–that triggers
         the Registration Act provisions. ***
              *** Once an offender makes the decision to commit the
         aggravated kidnaping of a child, there is a very real possibility
         the child will become a victim of sexual abuse. Our Reports
         are filled with such cases.
              In this case the crime was interrupted while it was in
         progress. The child was being held in a stolen van when the
         police arrived. The legislature has the authority to protect


                                   -3-
        children from such an offender. Requiring him to register his
        name and address with law enforcement officials does not
        offend due process of law.” 363 Ill. App. 3d at 364-65
        (Wolfson, J., specially concurring in part and dissenting in
        part).

                               ANALYSIS
     After we allowed the State’s petition for leave to appeal, Public
Act 94–945 was adopted. Effective June 27, 2006, Public Act 94–945
amended section 2(B)(1.5) and redefined the term “sex offense” under
the Act. Section 2(B)(1.5) of the Act now includes, in its definition of
sex offense, aggravated kidnapping “when the victim is a person under
18 years of age, the defendant is not a parent of the victim, the offense
was sexually motivated as defined in Section 10 of the Sex Offender
Management Board Act, and the offense was committed on or after
January 1, 1996.” (Emphasis added.) Pub. Act 94–945, §1025, eff.
June 27, 2006 (amending 730 ILCS 150/2(B)(1.5)).
     Public Act 94–945 also contained the Child Murderer and Violent
Offender Against Youth Registration Act. See Pub. Act 94–945, eff.
June 27, 2006 (adding 730 ILCS 154/1 et seq.). A person convicted
of, inter alia, aggravated kidnapping of a minor by a nonparent must
now register under the Sex Offender Registration Act when the
offense is sexually motivated, and under the Violent Offender Against
Youth Registration Act when it is not. Section 11 of this Act provides
for transfers from one registry to the other:
             “(a) The registration information for a person registered
         under the Sex Offender Registration Act who was convicted
         or adjudicated for an offense listed in subsection (b) of Section
         5 of this Act may only be transferred to the Child Murderer
         and Violent Offender Against Youth Registry if all the
         following conditions are met:
                  (1) The offender’s sole offense requiring registration
             was a conviction or adjudication for an offense or offenses
             listed in subsection (b) of Section 5 of this Act.
                  (2) The State’s Attorney’s Office in the county in
             which the offender was convicted has verified, on a form
             prescribed by the Illinois State Police, that the person’s

                                   -4-
              crime that required or requires registration was not
              sexually motivated as defined in Section 10 of the Sex
              Offender Management Board Act.
                  (3) The completed form has been received by the
              registering law enforcement agency and the Illinois State
              Police’s Sex Offender Registration Unit.” Pub. Act
              94–945, eff. June 27, 2006 (adding 730 ILCS 154/11(a)).
     Though we have held that the Sex Offender Registration Act
applies retroactively (see People v. Malchow, 193 Ill. 2d 413, 418
(2000)), we have not held that the amendments to that statute in
Public Act 94–945 do so. Generally, a statutory amendment cannot be
given retroactive effect absent a clear expression of legislative intent.
See In re Detention of Lieberman, 201 Ill. 2d 300, 321 n.3 (2002);
see also People v. Atkins, 217 Ill. 2d 66, 71 (2005) (intimating that a
statutory amendment may be applied retroactively where the
legislature so intends). Here, amended section 2(B)(1.5), like original
section 2(B)(1.5), applies to persons convicted of aggravated
kidnapping of a minor after January 1, 1996. This obviously includes
the defendant. Under the original statute, aggravated kidnapping of a
minor was defined as a sex offense, regardless of its motivation. As
Justice Wolfson noted in his dissent, the nature of the crime itself
triggered the registration requirement. See 363 Ill. App. 3d at 364
(Wolfson, J., specially concurring in part and dissenting in part).
Under the amended statute, this offense is defined as a sex offense
only if it is sexually motivated. Now, the nature of the crime coupled
with its impetus triggers the registration requirement.
     Generally, “where a challenged statute is amended while the cause
is pending, the question of the statute’s validity becomes moot, thus
rendering unnecessary its review by the court.” People v. B.D.A., 102
Ill. 2d 229, 233 (1984). Concluding that amended section 2(B)(1.5)
applies retroactively, however, does not take the defendant off the sex
offender registry. Indeed, the parties agree on retroactivity, but they
vigorously contest the constitutionality of original section 2(B)(1.5).
Though Representative Fritchey, one of the House sponsors of Public
Act 94–945, asserted that the statute “simply shifts” a person from the
sex offender registry to the violent offender against youth registry if
the offense was not sexually motivated (see 94th Ill. Gen. Assem.,
House Proceedings, February 22, 2006, at 13 (statements of

                                  -5-
Representative Fritchey)), the Act is not self-executing. It does not
provide for a fresh judicial determination of whether an offense that
placed a person on the sex offender registry before June 27, 2006, was
sexually motivated.1 The defendant’s only recourse is the transfer
provision of section 11 of the Violent Offender Against Youth
Registration Act. The mechanics of this provision are, at best, ill-
defined.
    Unlike the Sexually Dangerous Persons Act (see 725 ILCS 205/9
(West 2004)) and the Sexually Violent Persons Commitment Act (see
725 ILCS 207/65 (West 2004)), which expressly allow committed
persons to file discharge petitions, section 11 does not provide that a
registered person may file a transfer petition. Additionally, section 11
does not instruct the trial court to decide whether the offense was
sexually motivated. The statute leaves that decision solely to the
discretion of the State’s Attorney: a transfer is conditioned, in part, on
whether the State’s Attorney in the county where the person was
convicted has verified that there are no facts underlying the offense
indicating sexual conduct or an intent to engage in such conduct. Pub.
Act 94–945, eff. June 27, 2006 (adding 730 ILCS 154/11), citing 20


    1
     Contrary to the State’s suggestion in its reply brief, section 86 of the
Violent Offender Against Youth Registration Act provides no relief to the
defendant. Section 86 states, “Any person who is convicted of any of the
offenses listed in subsection (b) of Section 5 of this Act on or after [June 27,
2006], shall be required to register as an offender on the Child Murderer and
Violent Offender Against Youth Registry if, at the time of sentencing, the
sentencing court verifies in writing that the offense was not sexually
motivated ***.” Pub. Act 94–945, eff. June 27, 2006 (adding 730 ILCS
154/86). The defendant was sentenced on January 29, 2002, more than four
years before Public Act 94–945 became effective. At that time the trial court
did not verify in writing or otherwise that the offense against Kimbrough’s
granddaughter was not sexually motivated.
     The State’s position at oral arguments that this cause is “going back for
resentencing” is incorrect. This cause is being remanded only for a Rule
604(d) certificate, not for resentencing. Because his sentence has been
entered, the defendant remains convicted (see People v. Woods, 193 Ill. 2d
483, 487 (2000), citing People v. Robinson, 89 Ill. 2d 469 (1982)), and thus
outside section 86. If, in the future, the defendant’s present sentence is
vacated, and he is truly subject to resentencing, then section 86 would apply.

                                      -6-
ILCS 4026/10 (West 2004). Section 11 further does not contemplate
judicial review of a decision by the State’s Attorney that the offense
was sexually motivated, and consequently that the person is ineligible
for a transfer. The case before us exemplifies the problem with the
statutory scheme.
    When the defendant was convicted, section 2(B)(1.5)’s definition
of sex offense did not hinge on motivation, and the trial court
understandably made no express finding in that regard. The trial court
twice referred to the fact that Kimbrough had been undressed before
she was bound. At the defendant’s first sentencing hearing, the court
observed that there were no sexual assault allegations accompanying
this conduct. Later, on remand at a hearing for Rule 605(c)
admonishments, the trial court guessed that this conduct was a means
to control Kimbrough. The gratuitous and equivocal nature of the trial
court’s comments on this issue undermine the appellate court’s
confident announcement that the record indicates the defendant’s
offense was not sexually motivated. See 363 Ill. App. 3d at 363. More
importantly, the trial court’s comments concerned the defendant’s
conduct toward Kimbrough, not his conduct toward her
granddaughter. It remains inappropriate for a reviewing court to make
fact determinations, and it is particularly inappropriate on this record.
We vacate the appellate court’s conclusion on this issue.
    Before us, the State still insists that the defendant’s conduct was
sexually motivated. In its opening brief the State asserts that the
statutory definition of sexually motivated “is a very low threshold.”
The State continues:
         “The removal of all of a victim’s clothing is not inherently part
         of the detention or captivity of kidnaping victims, nor is it
         related to effectuating a ransom. It is, however, circumstantial
         evidence of an intent to commit a sexual assault. [Citations.]
             Here, the notion that five adult males had to remove all of
         the clothes of the 60 year old woman as a measure of control
         during the kidnaping of her and her young granddaughter
         ignores the fact that she was both bound and isolated in a
         vehicle the offenders chose for the very purpose of the
         captivity and further ignores that the ransom attempt was
         interrupted by the police rescue. Stripping a victim naked is
         not an inherent part of the captivity or concealment of

                                   -7-
          kidnaping; it may not reach the level of a chargeable sex
          offense but it demonstrates an intent towards sexual assault
          which certainly exposed the child to sexual exploitation.
              *** Given the totality of the circumstances, and the low
          threshold necessary to trigger the [Act], this case
          demonstrates a sexual intent sufficient to show that the child
          was at high risk of sexual exploitation.” (Emphases added.)
     The message is unmistakable to the defendant. In his response
brief the defendant correctly acknowledges that “transfer to the new
registry is not automatic” because section 11 allows a transfer only
after the State’s Attorney has verified the offense was not sexually
motivated. Thus, the defendant states, even if this court were to
remand this cause to the trial court for transfer
proceedings–proceedings for which section 11 does not specifically
provide–“the State has made it emphatically clear that it is unwilling
to transfer him to the new *** registry.” Considering the vehemence
of the State’s argument here, it would be speculative to conclude that
on remand the State would simply shift the defendant’s registration
information from the sex offender registry to the violent offender
against youth registry.
     We must apply Public Act 94–945 as it is written; we may not
rewrite that law to make it consistent with our ideas of orderliness and
public policy. See Henrich v. Libertyville High School, 186 Ill. 2d
381, 394-95 (1998). Section 11 clearly does not require the State to
raise the possibility of a transfer, and it does not require the trial court
to raise that possibility sua sponte. If it is the defendant’s prerogative
to advance this argument, the statute provides no means for him to do
so. Thus, the defendant remains on the sex offender registry because
Public Act 94–945 offers him no way off of it. The constitutionality
of original section 2(B)(1.5), under which the defendant was placed
on the sex offender registry, is squarely before us. We turn to that
statute.
     All statutes carry a strong presumption of constitutionality. People
v. Botruff, 212 Ill. 2d 166, 178 (2004). To overcome this
presumption, a party challenging a statute must clearly establish that
it violates the constitution. People v. Dinelli, 217 Ill. 2d 387, 397
(2005). This court will affirm a statute’s constitutionality if the statute
is reasonably capable of such an interpretation. See People v. Einoder,

                                    -8-
209 Ill. 2d 443, 450 (2004). The question of whether a statute is
unconstitutional is a question of law, and our review is de novo.
People v. Malchow, 193 Ill. 2d 413, 418 (2000).
      “Under substantive due process ***, a statute is unconstitutional
if it impermissibly restricts a person’s life, liberty or property interest.”
People v. R.G., 131 Ill. 2d 328, 342 (1989); see also Reno v. Flores,
507 U.S. 292, 301-02, 123 L. Ed. 2d 1, 16, 113 S. Ct. 1439, 1447
(1993). Where, as here, the challenged statute does not affect a
fundamental right, the so-called rational basis test applies. See Davis
v. Brown, 221 Ill. 2d 435, 450 (2006).2 Under the rational basis test,
our inquiry is twofold: we must determine whether there is a
legitimate state interest behind the legislation, and if so, whether there
is a reasonable relationship between that interest and the means the
legislature has chosen to pursue it. See People v. Reed, 148 Ill. 2d 1,
11 (1992), citing People v. Lindner, 127 Ill. 2d 174, 180 (1989);
Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 323 (1996)
(the rational basis test asks “whether the method or means employed
in the statute to achieve the stated goal or purpose of the legislation
is rationally related to that goal”); People v. Adams, 144 Ill. 2d 381,
390 (1991) (the statute must bear “a reasonable relationship to a
public interest to be served, and the means adopted are a reasonable
method of accomplishing the desired objective”). The rational basis
test is highly deferential; its focus is not on the wisdom of the statute.
Village of Lake Villa v. Stokovich, 211 Ill. 2d 106, 125 (2004). If
there is any conceivable set of facts to show a rational basis for the
statute, it will be upheld. People ex rel. Lumpkin v. Cassidy, 184 Ill.
2d 117, 124 (1998); see Arangold Corp. v. Zehnder, 204 Ill. 2d 142,
147 (2003) (“The judgments made by the legislature in crafting a
statute are not subject to courtroom fact-finding and may be based on
rational speculation unsupported by evidence or empirical data”).
      The purpose of the Act is to aid law enforcement by facilitating
ready access to information about sex offenders and, therefore, to
protect the public. See People v. Cornelius, 213 Ill. 2d 178, 205
(2004) (“the primary purpose of the Registration Act *** is to assist


  2
   The defendant does not contend that the Act affects a fundamental right,
and we have not held otherwise. See In re J.W., 204 Ill. 2d 50, 67 (2003).

                                    -9-
law enforcement and to protect the public”); Adams, 144 Ill. 2d at 390
(“the public interest to be served by the Registration Act is the
assistance to law enforcement in the protection of children”); People
v. Marsh, 329 Ill. App. 3d 639, 644 (2002).3 This is obviously a
legitimate state interest. See People v. Huddleston, 212 Ill. 2d 107,
133 (2004). Our focus shifts to the nexus between this interest and the
statute, as applied to the defendant. That is, we ask whether it was
reasonable to require the defendant, a nonparent convicted of
aggravated kidnapping of a minor, to register under the Act,
regardless of whether this offense was sexually motivated.
     The State argues that the legislature had a rational basis to label
aggravated kidnapping of a minor by a nonparent a sex offense and,
consequently, the defendant a sex offender. The State contends that,
in adding abduction offenses as triggers for the Act’s registration
requirements, the legislature apparently found a link between these
offenses and sex offenses against children. The defendant argues that
it is not fair for the State to label the aggravated kidnapping of
Kimbrough’s granddaughter a sex offense, and consequently require
him to register under the Act, when his conduct was not sexually
motivated. According to the defendant, falsely labeling him as a sex
offender is arbitrary and unreasonable; it does not further the Act’s
purpose of aiding law enforcement and thereby protecting children.
     The appellate court here agreed with the defendant, relying on
cases from Florida, New York, and Ohio. See 363 Ill. App. 3d at 364
(citing Robinson, 873 So. 2d 1205, People v. Wing Dong Moi, 3
Misc. 3d 1012(A), 2005 NY Slip Op 51068(U) (Westchester County
Ct.), and State v. Reine, 2003-Ohio-50); see also American Civil
Liberties Union of New Mexico v. City of Albuquerque, 2006-


   3
     The State argues that the appellate court misunderstood the purpose of
the Act. The appellate court initially stated that the purpose of the Act is
“providing the public with information regarding the whereabouts of
convicted sex offenders” (363 Ill. App. 3d at 363), but later mentioned “the
State’s interest in protecting the public from convicted sex offenders” (363
Ill. App. 3d at 364). Here, the defendant challenges the Sex Offender
Registration Act, not the Sex Offender and Child Murderer Community
Notification Law (see 730 ILCS 152/101 et seq. (West 2004)), and the
appellate court’s latter statement is correct.

                                   -10-
NMCA-78, 137 P.3d 1215. The appellate court distinguished People
v. Fuller, 324 Ill. App. 3d 728 (2001), the first Illinois case to handle
this issue, because the facts in that case purportedly indicated that the
offense was sexually motivated. 363 Ill. App. 3d at 363.
    In Fuller, the defendant stole a van in which two children were
waiting for their father to return from a nearby store. The defendant
drove the van for 20 minutes. He talked with, but never touched, the
children. While the van was stopped at a traffic light, the children
escaped, and the defendant made no attempt to recapture them.
Several hours later, the defendant was arrested. When the police asked
him what he planned to do with the children, the defendant stated that
he intended “ ‘to find a hotel room and ask the girl if she had any
friends.’ ” Fuller, 324 Ill. App. 3d at 733. The defendant was
convicted of aggravated kidnapping, sentenced to six years’
imprisonment, and required to register under the Act. He appealed.
    The appellate court affirmed, rejecting the defendant’s due process
challenge to the Act. Fuller, 324 Ill. App. 3d at 734. “In essence,”
noted the court, the defendant “argues nothing more than it is unfair
for him to suffer the stigmatization of being labeled a sex offender
when his crime was not sexually motivated.” Fuller, 324 Ill. App. 3d
at 733. The court continued:
         “While the term ‘sex offender’ may carry a stigma, there is
         little doubt that the offense of kidnaping a person under 18 is
         intended to trigger the Registration Act. [Citation.] *** It is
         particularly disingenuous for the defendant to argue that there
         is no rational relationship between the kidnaping of a child and
         the purpose of protecting children from the increasing
         incidence of sexual assault and sexual abuse. The most
         obvious connection between the offenses listed in section
         2(B)(1.5) and the purpose of the Registration Act is that
         kidnaping or unlawful restraint of a minor is often a precursor
         offense to juvenile pimping or exploitation of a child, which
         are, indisputably, within the purview of the Registration Act’s
         purpose.” Fuller, 324 Ill. App. 3d at 733.
    As Justice Wolfson stated in his partial dissent, Fuller was not
“locked into its specific facts.” 363 Ill. App. 3d at 364 (Wolfson, J.,
specially concurring in part and dissenting in part). Instead, the
holding in that case was based upon “the logical nexus between the act

                                  -11-
of kidnaping a child and the very real possibility of subsequent sexual
exploitation of that child.” Fuller, 324 Ill. App. 3d at 734. Since
Fuller was decided, three Illinois cases have tracked its reasoning and
expressly rejected that of the appellate court here. See People v. Doll,
371 Ill. App. 3d 1131, 1143 (2007) (“the General Assembly had a
rational basis to apply the Registration Act to those convicted of the
unlawful restraint of children, because those defendants have a greater
propensity to harm a child”); People v. Beard, 366 Ill. App. 3d 197,
203 (2006) (“The General Assembly had a rational basis to apply the
registration and notification requirements based on its view that
kidnappers of children, or those convicted of the unlawful restraint of
children, or those who attempt those offenses, may have a propensity
to commit sexual crimes against children”); In re Phillip C., 364 Ill.
App. 3d 822, 831 (2006) (“the legislature could rationally conclude
that kidnappers of children pose such a threat to sexually assault those
children as to warrant their inclusion in the sex offender registry”); see
also People v. Woodard, 367 Ill. App. 3d 304, 322 (2006) (“We are
aware of no authority that would invalidate or call into question the
relevant definition of ‘sex offense’ as the first degree murder of a
person under 18, either on its face or as applied”).
    Fuller, Beard, Phillip C., and Doll are consistent with cases from
other states holding that similar registration statutes pass
constitutional muster. See, e.g., Gunderson v. Hvass, 339 F.3d 639
(8th Cir. 2003); In re T.T., 188 N.J. 321, 907 A.2d 416 (2006); State
v. Sakobie, 165 N.C. App. 447, 598 S.E.2d 615 (2004); State v.
Brown, 273 Wis. 2d 785, 680 N.W.2d 833 (App. 2004) (table). We
find People v. Cintron, 2006 NY Slip Op 26301 (Sup. Ct., Bronx
County), a recent lower court opinion from New York, particularly
well reasoned. Cintron involved five unrelated cases in which
defendants were convicted of either kidnapping or unlawful
imprisonment and required to register under that state’s sex offender
registration act, though no sexual conduct was alleged. The
defendants all claimed the registration act violated due process.
    The court first reviewed the so-called Jacob Wetterling Act (JWA)
(42 U.S.C. §14071 (1994)), which originally required states to create
sex offender and crimes against children registries, and later required
states to create community notification systems. Cintron, 2006 NY
Slip Op 26301, *3-4. This statute defined “ ‘[C]riminal offense against

                                  -12-
a victim who is a minor’ ” as any offense comparable to kidnapping or
false imprisonment by a nonparent. Cintron, 2006 NY Slip Op 26301,
*3, quoting 42 U.S.C. §§14071(a)(3)(A)(i), (a)(3)(A)(ii) (1994).
Congress tied federal funding to compliance with these requirements.
Cintron, 2006 NY Slip Op 26301, *3. The “JWA and the federal
guidelines adopted pursuant to [the] JWA thus mandate that
kidnapping and unlawful imprisonment of a minor by a nonparent be
included in any state registration program.” Cintron, 2006 NY Slip
Op 26301, *4.
    The court stated that New York enacted its registration act to
comply with federal law, as well as to assist local law enforcement
efforts to protect the public. Cintron, 2006 NY Slip Op 26301, *4.
That act provided that kidnapping and unlawful imprisonment of a
minor by a nonparent were sex offenses, but, as the court noted,
“Sexual contact or motivation is not an element of these crimes.”
Cintron, 2006 NY Slip Op 26301, *4. The court further noted that
there is no New York appellate court authority addressing the
constitutionality of the registration act in this context. Cintron, 2006
NY Slip Op 26301, *5. The court, however, rejected the decisions of
two lower court cases, which held that these provisions of the
registration act violated due process. Cintron, 2006 NY Slip Op
26301, *5-7 (discussing People v. Bell, 3 Misc. 3d 773, 778 N.Y.S.2d
837 (Sup. Ct., Bronx County), and Wing Dong Moi, 3 Misc. 3d
1012(A), 2005 NY Slip Op 51068(U)). According to the court,
neither case considered the “JWA’s provision that any state program
must include kidnapping and unlawful imprisonment of a minor by a
nonparent within the sex offenses subject to registration and
notification.” Cintron, 2006 NY Slip Op 26301, *7.
    After reviewing the rational basis test, the court concluded that the
registration act did not violate due process: “If Congress had a
reasonable basis for requiring child abductors to register as sex
offenders, it necessarily follows that legislation intended to bring New
York into compliance with [the] JWA shares that basis.” Cintron,
2006 NY Slip Op 26301, *12. The court stated, “The legislative
history of [the] JWA reflects that Congress intentionally included
kidnapping and unlawful imprisonment of a minor in the crimes
subject to registration requirements and was well aware of the
connection between child abduction and the risk of sexual abuse.”

                                  -13-
Cintron, 2006 NY Slip Op 26301, *10. The court observed that
Senator Durenberger, evidently relying on a 1990 Department of
Justice study, reported that two-thirds of nonfamily abductions
involve sexual assault. Cintron, 2006 NY Slip Op 26301, *10, citing
139 Cong. Rec. S6840–02, 86864 (May 28, 1993).
    The court further stated that other courts have recognized the link
between kidnapping and unlawful imprisonment, and the risk of sexual
assault. Cintron, 2006 NY Slip Op 26301, *11-12, citing, inter alia,
Fuller, 324 Ill. App. 3d 728. If the legislature may impose enhanced
criminal sanctions on defendants who create a risk of violence–as it
does with enhanced sentences for offenses committed with firearms–it
certainly may impose noncriminal registration requirements on
defendants who create a risk of sexual assault. Cintron, 2006 NY Slip
Op 26301, *14-15. The court summarized: “[I]t is for the Legislature,
not the judiciary, to determine whether making kidnapping and
unlawful imprisonment of a minor subject to [the registration act]
serves the public interest.” Cintron, 2006 NY Slip Op 26301, *15.
    Though the legislative debates surrounding Public Act 89–8,
which added aggravated kidnapping to the Act’s definition of sex
offense, did not mention the JWA or the 1990 Department of Justice
study finding a clear connection between nonfamily abductions and
sexual assault, the State asserts in its brief that the JWA “includes
nonparental kidnaping crimes against children as requiring registration
and established guidelines for states to adopt sexual offender
registration and notification laws.” The State also directs us to a 2002
Department of Justice study, finding that nearly half of all nonfamily
abductions involve sexual assault. See D. Finkelhor, H. Hammer & A.
Sedlak, Nonfamily Abducted Children: National Estimates and
Characteristics, National Incidence Studies of Missing, Abducted,
Runaway, and Thrownaway Children, at 10 (U.S. Department of
Justice, October 2002); see also D. Finkelhor & R. Ormrod,
Kidnaping of Juveniles: Patterns from NIBRS, Office of Juvenile
Justice and Delinquency Prevention, Juvenile Justice Bulletin, at 4
(U.S. Department of Justice, June 2000) (“nonfamily kidnaping is
generally associated with other offenses, such as robbery or sexual
assault, and is in fact a means of facilitating those offenses”).
    Our General Assembly, like New York’s legislature, recognized
that aggravated kidnapping can be a precursor to sex offenses against

                                 -14-
children. The General Assembly then chose to include aggravated
kidnapping of a minor by a nonparent in the Act’s definition of sex
offense and, consequently, to impose a registration requirement under
the Act on persons convicted of such an offense, regardless of
whether their conduct was sexually motivated. We will not question
the wisdom of this choice. To satisfy the rational basis test, a statute
need not be the best method of accomplishing a legislative goal; it
must simply be reasonable. Here, the legislature had a rational basis
for enacting original section 2(B)(1.5), and that statute is not
unconstitutional as applied to the defendant.

                           CONCLUSION
   For the reasons that we have stated, the judgment of the appellate
court is reversed and this cause is remanded to the trial court.

                                                            Reversed;
                                                     cause remanded.

    JUSTICE BURKE, dissenting:
    The court today devotes its opinion to addressing the
constitutionality of a statute that no longer exists. This is serious
error. Accordingly, I respectfully dissent.
    After pleading guilty, defendant, Charles Johnson, was convicted
of the armed robbery of 60-year-old Elmora Kimbrough and the
aggravated kidnapping of her 20-month-old granddaughter. Defendant
was sentenced to concurrent terms of 17 years’ imprisonment.
    At the time of defendant’s convictions, aggravated kidnapping of
a minor by a person who was not the minor’s parent was defined as a
“sex offense” under section 2(B)(1.5) of the Sex Offender
Registration Act (730 ILCS 150/2(B)(1.5) (West 2000)). Section
2(B)(1.5) provided:
            “(B) As used in this Section, ‘sex offense’ means:
                ***
                (1.5) A felony violation of any of the following
            Sections of the Criminal Code of 1961, when the victim is
            a person under 18 years of age, the defendant is not a

                                 -15-
             parent of the victim, and the offense was committed on or
             after January 1, 1996:
                     ***
                     10–2 (aggravated kidnapping)[.]
                                   ***
                     An attempt to commit any of these offenses.” 730
                 ILCS 150/2(B)(1.5) (West 2000).
Thus, in addition to the sentences of imprisonment imposed for the
criminal offenses, defendant was also required to register as a sex
offender.
    On appeal, defendant contended that the definition of a sex offense
under section 2(B)(1.5) was unconstitutional as applied in this case
because the aggravated kidnapping of the granddaughter was not
sexually motivated. Defendant maintained there was no evidence of
any sexual conduct toward the granddaughter and no indication of any
sexual intent. According to defendant, the kidnapping was undertaken
solely with a financial motivation, i.e., to collect a ransom. Thus,
because the crime was not sexually motivated, defendant contended
it was a violation of due process to classify him as a sex offender.
    Addressing defendant’s constitutional challenge to the definition
of a sex offense as applied in this case, the appellate court first
determined that the aggravated kidnapping of the granddaughter was
“not sexually motivated and had no sexual purpose.” 363 Ill. App. 3d
356, 363.
    The court then held that, because defendant’s crime was not
sexually motivated, defining that crime as a sex offense bore no
rational relationship to the state’s interest in protecting the public from
sex offenders. 363 Ill. App. 3d at 363-64. Thus, the court concluded
that section 2(B)(1.5) of the Sex Offender Registration Act was
unconstitutional as applied to defendant.
    Shortly after the appellate court filed its decision in this case, the
General Assembly enacted Public Act 94–945. Effective June 27,
2006, Public Act 94–945 made two significant changes to the
registration laws that are relevant to this appeal. First, Public Act
94–945 amended section 2(B)(1.5) of the Sex Offender Registration
Act. As amended, section 2(B)(1.5) now defines aggravated


                                   -16-
kidnapping of a minor as a “sex offense” only if the offense was
sexually motivated. Section 2(B)(1.5) currently provides:
             “(B) As used in this Article, ‘sex offense’ means:
                 ***
                 (1.5) A violation of any of the following Sections of
             the Criminal Code of 1961, when the victim is a person
             under 18 years of age, the defendant is not a parent of the
             victim, the offense was sexually motivated as defined in
             Section 10 of the Sex Offender Management Board Act,
             and the offense was committed on or after January 1,
             1996:
                       ***
                       10–2 (aggravated kidnapping)[.]”
             (Emphasis added.) Pub. Act 94–945, §1025, eff. June 27,
         2006 (amending 730 ILCS 150/2(B)(1.5)).
    The second significant change made by Public Act 94–945 was the
enactment of the Child Murderer and Violent Offender Against Youth
Registration Act (Violent Offender Registration Act) (Pub. Act
94–945, eff. June 27, 2006 (adding 730 ILCS 154/1 et seq.)). The
Violent Offender Registration Act creates a new registry for offenders
who commit certain violent crimes, including aggravated kidnapping
of a child by a nonparent, when those crimes are committed without
sexual motivation. Under this new statute, a nonparent who commits
aggravated kidnapping of a child without sexual motivation will be
required to register as a violent offender. He will not, however, be a
registered sex offender. Moreover, section 11 of the Violent Offender
Registration Act authorizes the transfer of the registration information
of a person convicted of aggravated kidnapping from the sex offender
registry to the violent offender registry, if the crime was not sexually
motivated. See Pub. Act 94–945, eff. June 27, 2006 (adding 730 ILCS
154/11).
    In light of the changes made to section 2(B)(1.5) of the Sex
Offender Registration Act by Public Act 94–945, defendant’s
challenge to the preamended version of that statute is moot. The rule
is well settled. It is a basic tenet of justiciability that reviewing courts
will not decide moot or abstract questions or render advisory
opinions. People ex rel. Sklodowski v. State of Illinois, 162 Ill. 2d

                                   -17-
117, 130 (1994), quoting Barth v. Reagan, 139 Ill. 2d 399, 419
(1990). An appeal is considered moot where it presents no actual
controversy or where the issues involved in the trial court no longer
exist because intervening events have rendered it impossible for the
reviewing court to grant effectual relief to the complaining party. In
re J.T., 221 Ill. 2d 338, 349-50 (2006). In this case, the amended
version of section 2(B)(1.5) states that it applies to those defendants
convicted of aggravated kidnapping of a minor when “the offense was
committed on or after January 1, 1996.” Pub. Act 94–945, §1025, eff.
June 27, 2006 (amending 730 ILCS 150/2(B)(1.5)). The amended
statute thus includes defendant, who committed the aggravated
kidnapping at issue in this case in 1999. Further, since the preamended
version of section 2(B)(1.5) also covered only those offenses
committed on or after January 1, 1996, there are no persons who
remain subject to the original statute. The amended section 2(B)(1.5)
supersedes the original statute in its entirety.
     Because the new version of section 2(B)(1.5) has superseded the
old, there is no “actual controversy” regarding the constitutionality of
the preamended statute as it applies to defendant. As this court has
held, “in those cases where, during the pendency of the case, an
amendment remove[s] or alter[s] the potentially unconstitutional
language or aspect of a challenged statute, *** the constitutional
challenge to the statute is moot.” Johnson v. Edgar, 176 Ill. 2d 499,
511 (1997); see also Forest Preserve District v. City of Aurora, 151
Ill. 2d 90, 94 (1992) (“ ‘where a challenged statute is amended while
the cause is pending, the question of the statute’s validity becomes
moot, thus rendering unnecessary its review by the court’ ”), quoting
People v. B.D.A., 102 Ill. 2d 229, 233 (1984); Arrington v. City of
Chicago, 45 Ill. 2d 316 (1970). The amendment to section 2(B)(1.5)
eliminated that aspect of the statute which defendant challenged as
being unconstitutional as applied to him, i.e., the unqualified definition
of aggravated kidnapping of a minor as a sexual offense. Accordingly,
the constitutionality of the preamended version of section 2(B)(1.5)
as applied to defendant is a moot question.
     Nevertheless, without citation to any authority which would call
into question these settled principles, the court addresses the
constitutionality of the superseded version of section 2(B)(1.5) as it
applies to defendant. In order to justify its actions, the court does not

                                  -18-
look to the definition of “sex offense” in either the old or new version
of section 2(B)(1.5), but, instead, focuses on the transfer provision
found in section 11 of the Violent Offender Registration Act. Slip op.
at 5-8.
     As the court notes, nothing in section 11 authorizes an offender to
go before a court of law to seek transfer from the sex offender registry
to the violent offender registry. Slip op. at 7. Rather, an offender who
wants to ensure that he or she is transferred off the sex offender
registry to the violent offender registry will have to contact the
“State’s Attorney’s Office in the county in which the offender was
convicted” and request that the office verify, “on a form prescribed by
the Illinois State Police,” that the crime was not sexually motivated.
Pub. Act 94–945, eff. June 27, 2006 (adding 730 ILCS 154/11(a)(2)).
Transfer cannot occur until the registering law enforcement agency,
and the Illinois State Police (the department that maintains the sex
offender registry), have received the completed form. Pub. Act
94–945, eff. June 27, 2006 (adding 730 ILCS 154/11(a)(3)). Further,
according to the court, section 11 “does not contemplate judicial
review of a decision by the State’s Attorney that the offense was
sexually motivated, and consequently that the person is ineligible for
a transfer.” Slip op. at 7.
     With this understanding of section 11, the court presumes, based
on arguments made in this appeal, that the State’s Attorney of Cook
County (the county in which defendant was convicted) will decide that
defendant’s crime is sexually motivated. Slip op. at 8. This decision,
the court states, “exemplifies the problem with the statutory scheme”
(slip op. at 7), because, now, defendant has “no way off” the sex
offender registry (slip op. at 8). From this, the court then concludes,
without offering any further explanation, that “[t]he constitutionality
of original section 2(B)(1.5)” is “squarely before us.” Slip op. at 8.
     There are several problems with the court’s justification for
addressing the merits of defendant’s challenge to the original section
2(B)(1.5). First, the State’s Attorney of Cook County, although of
counsel to the State in this appeal, has not made any representations
to this court as to how defendant’s crime will be treated under section
11 of the Violent Offender Registration Act. It is inappropriate for “a
reviewing court to make fact determinations” (slip op. at 7),
particularly when those determinations require predicting the future.

                                 -19-
    Further, it is unclear why the court believes it is a “problem” for
defendant to remain on the sex offender registry when the State’s
Attorney has concluded that his crime was sexually motivated. Does
the court mean to say that it disagrees with the State’s Attorney’s
decision regarding sexual motivation in this particular case and the
“problem” is that the court has no way to review that decision? Or
does the court mean to say that the “problem” with section 11 of the
Violent Offender Registration Act is that it gives a State’s Attorney
the authority to make the decision, in every case, regarding sexual
motivation? Or does the court mean something else? The court never
says.
    The fundamental difficulty with the court’s reasoning, however,
is that there is no connection between finding a “problem” with
section 11, the transfer provision of the Violent Offender Registration
Act, and reviving the old section 2(B)(1.5), the definition provision
of the Sex Offender Registration Act. Regardless of what “problem”
exists with section 11–whether it is the inability to review a State’s
Attorney’s decision regarding sexual motivation, the granting of the
authority to a State’s Attorney to make that decision in the first place,
or something else–the old version of section 2(B)(1.5) is no longer in
effect.
    The only way for the court to revive the old version of section
2(B)(1.5) would be to hold the new version of that section void, thus
leaving in place the law that previously existed. See, e.g., Harshman
v. DePhillips, 218 Ill. 2d 482, 489 n.1 (2006). The court does not do
this. Instead, the court looks to section 11 of the Violent Offender
Registration Act, determines that defendant has “no way off” the sex
offender registry, and concludes that this “problem” revives the old
section 2(B)(1.5) of the Sex Offender Registration Act. But any
problem with transfer under section 11 of the Violent Offender
Registration Act is just that–a problem with section 11, not section
2(B)(1.5) of the Sex Offender Registration Act. The new definition of
“sex offense” found in the amended version of section 2(B)(1.5)
remains unchanged and in effect. The preamended version of section
2(B)(1.5)–the statute that was addressed by the appellate court
below–no longer exists. Perhaps, as the court seems to suggest,
defendant has some legal claim to bring against section 11 of the
Violent Offender Registration Act. However, his claim that the

                                  -20-
preamended version of section 2(B)(1.5) is unconstitutional as applied
to him is plainly moot.
     Finally, any question as to whether the court has erred in reaching
defendant’s constitutional argument is answered by considering the
fundamental structure of the court’s analysis. On the one hand, the
court expressly holds that the amended version of section 2(B)(1.5)
has superseded the previous version of the statute and that the new
section 2(B)(1.5) applies to this case. Slip op. at 5. On the other hand,
the court expressly holds that the previous version of section
2(B)(1.5) is “squarely before us.” Slip op. at 8. In other words, the
court is holding–quite literally–that both statutes are in effect at the
same time. This cannot be correct.
     This court should adhere to the straightforward rule set forth in
our case law: “ ‘where a challenged statute is amended while the cause
is pending, the question of the statute’s validity becomes moot, thus
rendering unnecessary its review by the court.’ ” Forest Preserve
District v. City of Aurora, 151 Ill. 2d 90, 94 (1992), quoting People
v. B.D.A., 102 Ill. 2d 229, 233 (1984). In accordance with this
established precedent, this court should hold that it is a moot question
whether the preamended version of section 2(B)(1.5) is
unconstitutional as applied to defendant. The court should then vacate
that portion of the appellate court’s judgment that addressed the
constitutionality of the preamended version of section 2(B)(1.5). See
Forest Preserve District, 151 Ill. 2d at 94; B.D.A., 102 Ill. 2d at 234.
Questions regarding the interpretation and legality of section 11
should be left to another day, when those questions are squarely
before us.
     I disagree with the court’s decision to reach the merits of
defendant’s constitutional claim. However, even if I were to agree that
it is appropriate to address that claim, for the following reasons I
cannot join the court’s opinion.
     The judgment of the appellate court below was that the
preamended section 2(B)(1.5) was unconstitutional as applied to
defendant. It is this decision which the State appealed (see slip op. at
1), and which the court asserts is “squarely before us” (slip op. at 8).
The court reverses the appellate court’s judgment, holding: “Here, the
legislature had a rational basis for enacting original section 2(B)(1.5),
and that statute is not unconstitutional as applied to the defendant.”

                                  -21-
(Emphasis added.) Slip op. at 15. The court cannot reach this
conclusion on the record before us.
    As we have previously explained:
             “A court is not capable of making an ‘as applied’
        determination of unconstitutionality when there has been no
        evidentiary hearing and no findings of fact. Reno v. Flores,
507 U.S. at 300-01, 123 L. Ed. 2d at 15-16, 113 S. Ct. at
        1446 (when there are no findings or evidentiary record, the
        constitutional challenge must be facial). Without an
        evidentiary record, any finding that a statute is
        unconstitutional ‘as applied’ is premature. See In re R.C., 195
Ill. 2d 291, 299-300 (2001); see also Desnick v. Department
        of Professional Regulation, 171 Ill. 2d 510, 555-56 (1996)
        (McMorrow, dissenting) (reaching the merits of a
        constitutional ‘as applied’ challenge without the presentment
        or circuit court consideration of any evidence creates
        constitutional due process concerns). Nor would it be
        appropriate for this court, sua sponte, to consider whether [a]
        statute has been constitutionally applied since we, as a
        reviewing court, are not arbiters of the facts.” In re Parentage
        of John M., 212 Ill. 2d 253, 268 (2004).
    In this case, the court notes that the circuit court made no findings
regarding the sexual motivation of defendant’s crime. Slip op. at 7. In
addition, the court vacates the appellate court’s determination that
defendant’s crime was not sexually motivated. Slip op. at 7. Thus, as
this case presently stands, there are no judicial findings of fact with
respect to whether defendant’s crime was sexually motivated. It is
error, therefore, for the court to make an as-applied determination
regarding the constitutionality of the preamended section 2(B)(1.5).
    For the foregoing reasons, I respectfully dissent.

    JUSTICES FREEMAN and KILBRIDE join in this dissent.




                                  -22-